NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3947-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JESSE PENTLICKI a/k/a
JESSE A. PENTLICKI,

     Defendant-Appellant.
_________________________

                   Submitted March 26, 2020 – Decided May 4, 2020

                   Before Judges Alvarez and Suter.

                   On appeal from the State of New Jersey, Law Division,
                   Cape May County, Accusation No. 16-01-0037 and
                   Indictment No. 15-05-0421.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phyllis Widman, Designated Counsel, on the
                   brief).

                   Jeffrey H. Sutherland, Cape May County Prosecutor,
                   attorney for respondent (Gretchen A. Pickering, Senior
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant, Jesse Pentlicki, appeals from the denial of his petition for post-

conviction relief (PCR) without an evidentiary hearing. For the reasons that

follow, we affirm.

                                      I.

      In March 2015, defendant presented a $100 bill to pay for food at a

McDonald's in Wildwood, knowing it was counterfeit. On January 2, 2016,

defendant presented a $50 bill for payment at a Wawa in Middle Township, Cape

May County, knowing it was counterfeit.

      Defendant was charged with third-degree uttering a forged instrument,

N.J.S.A. 2C:21-1(a)(3), under indictment 15-05-00421-I for the offense in

Wildwood. On January 11, 2016, he was charged under Accusation No. 16-01-

00037-A with third-degree uttering a forged instrument, N.J.S.A. 2C:21-1(a)(3),

for the offense in Middle Township.            On the same day, defendant waived

presentment of an indictment on the latter charge and pleaded guilty under a

negotiated plea to both counts of uttering a forged instrument.

      At the plea hearing on January 11, 2016, while under oath, defendant

acknowledged he had an adequate opportunity to speak with his attorney and did

not need more time. He said he was thinking clearly, had reviewed the plea

forms with his attorney and was satisfied with the lawyer's advice. Defendant


                                                                           A-3947-17T1
                                           2
indicated he read the accusation, understood it, and read, understood and

discussed the waiver of indictment with his attorney. He denied being forced,

threatened, pressured or coerced. The trial court asked defendant:

            Q. Now with regard to the other matter, . . . did you
            review all discovery associated with that accusation?

            A. Yes.

            Q. Did you review all discovery associated with
            indictment 15-05-421?

            A. Yes.

Defendant advised the trial judge he was pleading guilty because he was guilty.

      Based on questioning by defense counsel, defendant provided a factual

basis for the charges, admitting he purposely attempted to defraud McDonald's

and Wawa. Defense counsel asked,

            Q. Now with respect to that accusation, Jesse, you did
            have an opportunity to review the discovery in that
            matter, correct?

            A. Yes.

            Q. But you understand what you did and you still wish
            to plead guilty, is that correct?

            A. Yes.

The trial court accepted defendants' guilty plea.



                                                                       A-3947-17T1
                                        3
      On March 4, 2016, defendant was sentenced, as recommended, to a term

of four years in prison with a two-year period of parole ineligibility on the

indicted charge and to a consecutive term of three years with a one-year period

of parole ineligibility under the accusation.     He was required to pay all

mandatory fines and penalties.      Other pending charges were dismissed.1

Defendant did not file an appeal.

      In November 2016, defendant filed a petition for PCR claiming ineffective

assistance of counsel, claiming he had pleaded guilty under the accusation only

nine days after his arrest when his attorney did not have any discovery or

knowledge about whether he was guilty. PCR counsel filed a supporting brief

alleging that plea counsel did not have a valid strategic reason for proceeding.

PCR counsel argued the nine-day timeframe precluded defense counsel from

properly reviewing the accusation. He contended defendant was confused at the

plea hearing, answered questions with "what you were supposed to answer" and

"was [not] paying attention and was [not] listening."



1
   These included: third-degree burglary, N.J.S.A. 2C:18-2, and third-degree
theft, N.J.S.A. 2C:20-3(a), under indictment 15-03-0224-I; third-degree
aggravated assault with a deadly weapon, N.J.S.A. 2C:12-1(b)(2), third-degree
possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d) and third-
degree possession of prescription legend drugs, N.J.S.A. 2C:35-10.5(a), which
charges were unindicted and pending.
                                                                        A-3947-17T1
                                       4
      Defendant's PCR petition was denied. The PCR judge found defendant,

            admitted that he understood the allegations in the
            accusation, he reviewed the accusation, agreed to waive
            the presentment with counsel, he understood the
            charges, and the [trial] [c]ourt found that they were
            knowing and voluntary with regard to surrendering the
            presentment or waiving the presentment to the grand
            jury as well as reviewing any discovery associated with
            those two matters . . . .

      The PCR court noted there were five open cases against defendant at the

time when he pleaded guilty and the State was seeking to increase his bail. It

noted defendant faced the potential of consecutive sentences on each of the

charges.

      The PCR court found defendant had not shown error in the professional

judgment of his plea counsel, did not show he was prejudiced and denied

defendant's request for an evidentiary hearing because defendant had not shown

a prima facie case of ineffective assistance of counsel.

      On appeal, defendant raises this issue:

            MR. PENTLICKI IS ENTITLED TO AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS ATTORNEY RENDERED INEFFECTIVE
            ASSISTANCE OF COUNSEL FOR FAILING TO
            COMMUNICATE     ADEQUATELY,    REVIEW
            DISCOVERY   AND    ENSURE   THAT   HE
            UNDERSTOOD HIS PLEA.



                                                                      A-3947-17T1
                                        5
                                     II.

      The standard for determining whether counsel's performance was

ineffective for purposes of the Sixth Amendment was formulated in Strickland

v. Washington, 466 U.S. 668 (1984), and adopted by our Supreme Court in State

v. Fritz, l05 N.J. 42 (l987). In order to prevail on a claim of ineffective

assistance of counsel, defendant must meet the two-prong test of establishing

both that: (l) counsel's performance was deficient and he or she made errors that

were so egregious that counsel was not functioning effectively as guaranteed by

the Sixth Amendment to the United States Constitution; and (2) the defect in

performance prejudiced defendant's rights to a fair trial such that there exists a

"reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different." Strickland, 466 U.S. at 694.

      In the plea bargain context, "a defendant must prove 'that there is a

reasonable probability that, but for counsel's errors, [he or she] would not have

pled guilty and would have insisted on going to trial[,]'" State v. Gaitan, 209
N.J. 339, 351 (2012) (alteration in original) (quoting State v. Nuñez-Valdéz, 200
N.J. 129, 139 (2009)), and that "a decision to reject the plea bargain would have

been rational under the circumstances." Padilla v. Kentucky, 559 U.S. 356, 372

(2010).


                                                                          A-3947-17T1
                                           6
      Defendant claims his attorney did not have time to adequately review

discovery with him, investigate the charges or properly advise him about the

plea. His argument relies entirely on the short amount of time (nine days)

between his arrest under the accusation (January 2, 2016) and his guilty plea

(January 11, 2016).

      His arguments are inconsistent with what he told the trial court when he

pleaded guilty. Defendant expressly advised the court he reviewed discovery,

understood all the charges, was not forced to plead guilty, understood what he

was doing and was not being forced or coerced.

      At the time when he pleaded guilty, defendant was facing five other

charges. If convicted, he could have been sentenced to substantially more time

in prison and could have been sentenced consecutively on unrelated charges.

Therefore, the PCR court had a sufficient basis for concluding defendant's

counsel made a strategic decision that would lessen defendant's sentencing

exposure when she advised him relative to the plea. See State v. Nash, 212 N.J.
518, 542 (2013) (providing that "[m]ere dissatisfaction with a "counsel's

exercise of judgment" is insufficient to warrant overturning a conviction")

(quoting State v. Echols, 199 N.J. 344, 358 (2009)).




                                                                       A-3947-17T1
                                       7
      Where failure to investigate is alleged, defendant "must assert the facts

that an investigation would have revealed, supported by affidavits or

certifications based upon the personal knowledge of the affiant or the person

making the certification." State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999). Here, although defendant argued the charges in the accusation were

not investigated by his counsel before he pleaded guilty, he did not assert what

needed to be investigated. He did not claim what would be revealed by an

investigation. He did not argue that in the absence of the alleged error by

counsel, he would not have pleaded guilty and would have proceeded to trial on

all the charges.    Defendant's claims were supported only by self-serving

assertions and bare allegations which is not adequate for PCR relief. See id. at

170 ("[A] petitioner must do more than make bald assertions that he was denied

the effective assistance of counsel.").

      The PCR court had ample reason to conclude defendant did not show he

was prejudiced. These were his seventh and eighth indictable convictions and

unrelated charges were dismissed as part of the agreement.

      The PCR court did not abuse its discretion in concluding an evidentiary

hearing was not warranted because defendant failed to show a prima facie claim




                                                                        A-3947-17T1
                                          8
of ineffectiveness of trial counsel within the Strickland-Fritz test. See State v.

Preciose, 129 N.J. 451, 462-63 (1992).

      Affirmed.




                                                                          A-3947-17T1
                                         9